 


110 HR 2691 IH: To amend the Internal Revenue Code of 1986 to provide additional incentives for facilities producing electricity from wind.
U.S. House of Representatives
2007-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 2691 
IN THE HOUSE OF REPRESENTATIVES 
 
June 12, 2007 
Mr. Walz of Minnesota (for himself, Mr. Peterson of Minnesota, Mr. Ellison, Ms. McCollum of Minnesota, Ms. Kaptur, and Mr. Boswell) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to provide additional incentives for facilities producing electricity from wind. 
 
 
1.Partial exemption from passive activity limitations for qualified wind facilities 
(a)In generalSection 469 of the Internal Revenue Code of 1986 (relating to passive activity losses and credits limited) is amended by redesignating subsections (l) and (m) as subsections (m) and (n), respectively, and by inserting after subsection (k) the following new subsection: 
 
(l)$40,000 offset for qualified wind facilities 
(1)In generalIn the case of any natural person, subsection (a) shall not apply to that portion of the passive activity loss or the deduction equivalent (within the meaning of subsection (j)(5)) of the passive activity credit for any taxable year which is attributable to any interest of such person in a facility described in section 45(d)(1) (relating to wind facility).  
(2)Dollar limitationThe aggregate amount to which paragraph (1) applies for any taxable year shall not exceed $40,000. 
(3)Special rule for estates 
(A)In generalIn the case of taxable years of an estate ending less than 2 years after the date of the death of the decedent, this subsection shall apply to any interest in a facility described in section 45(d)(1) (relating to wind facility) held by the decedent on the date of his death. 
(B)Reduction for surviving spouse's exemptionFor purposes of subparagraph (A), the $40,000 amount under paragraph (2) shall be reduced by the amount of the exemption under paragraph (1) allowable to the surviving spouse of the decedent for the taxable year ending with or within the taxable year of the estate. 
(4)Married individuals filing separately 
(A)In general Except as provided in subparagraph (B), in the case of any married individual filing a separate return, this subsection shall be applied by substituting $20,000 for $40,000 each place it appears.  
(B)Taxpayers not living apartThis subsection shall not apply to a taxpayer who— 
(i)is a married individual filing a separate return for any taxable year, and 
(ii)does not live apart from his spouse at all times during such taxable year. . 
(b)Effective dateThe amendments made by this section shall apply to losses and credits taken into account in taxable years beginning after the date of the enactment of this Act. 
2.Credit for electricity produced from qualified wind facilities allowed against alternative minimum tax 
(a)In generalSubparagraph (B) of section 38(c)(4) of the Internal Revenue Code of 1986 (relating to specified credits) is amended— 
(1)by striking and at the end of clause (i), 
(2)by inserting (other than a facility described in clause (iii)) after facility in clause (ii)(I), 
(3)by striking the period at the end of clause (ii) and inserting , and, and 
(4)by adding at the end the following new clause: 
 
(iii)the credit determined under section 45 to the extent that such credit is attributable to electricity produced at a facility described in section 45(d)(1) (relating to wind facility).. 
(b)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act.  
 
